 



Exhibit 10.1
COLLABORATIVE AGREEMENT
between
VIASPACE/ARROYO SCIENCES
and
RAYTHEON COMPANY
THIS TEAMING AGREEMENT is made and entered into between VIASPACE, a Nevada
corporation existing under the laws of the State of California, acting solely by
and through its Arroyo Sciences Subsidiary (hereinafter referred to as
VIASPACE/Arroyo Sciences), and RAYTHEON COMPANY, a corporation organized and
existing under the laws of the state of Delaware, acting solely by and through
its Network Centric Systems business (hereinafter referred to as “Raytheon NCS”)
RECITALS
WHEREAS, Raytheon NCS has special experience and unique capabilities in the
field of Infrared systems development and manufacturing, Counter IED
capabilities and;
WHEREAS, VIASPACE/Arroyo Sciences has special experience and unique capabilities
in the non-competing field of Expert Systems Inference Engine Technologies and
QWIP IR Sensors Technologies, and;
WHEREAS, the parties are interested in developing a series of contracts with the
US DoD as a result of work with the US Joint IED Defeat Organization
(JEIDDO) based on the current direction of that organization represented by its
DeepSCAN initiative, as described in “EXHIBIT A”, including any and all
alternate proposal or contract opportunities created by the Customer’s reactions
to various developments of EXHIBIT A, and;
WHEREAS, the parties are interested in developing additional contracts with the
US Joint IED Defeat Organization (JIEDDO), other organizations within the US
Department of Defense and the Department of Homeland Security, and with US state
and local agencies (collectively, the “Customer”) relating to the detection and
mitigation of Human Borne Improvised Explosive Devices (HBIEDs) and related
processing algorithms, as described in “EXHIBIT B”, and;
WHEREAS, VIASPACE/Arroyo Sciences and Raytheon NCS are interested in developing
additional contracts with international defense and international homeland
security organizations relating to the detection and mitigation of HBEIDs, as
described in “Exhibit C”, and:
WHEREAS, this Agreement will enable each party to complement the unique
capabilities of the other and will provide the Customer with the best
combination of capabilities to achieve the Customer’s objective;
WHEREAS, VIASPACE/Arroyo Sciences and Raytheon NCS may take on the role of the
prime or the sub on future efforts and phases under this agreement, accordingly
“Prime” and “Sub” as used below shall refer to either VIASPACE/Arroyo Sciences
or Raytheon as applicable within the context of a particular bid; and
NOW, THEREFORE, in consideration of the foregoing and mutual promises contained
herein, and pursuant to the provisions of Federal Acquisition Regulation (“FAR”)
Subpart 9.6 (Contractor Team Arrangements), it is agreed as follows:

 

Page 1



--------------------------------------------------------------------------------



 



ARTICLE 1 — TERMS AND DEFINITIONS

Opportunity:  
In this agreement and all Exhibits to this agreement refers to the sales,
marketing, demonstrations, proposal preparation and contract execution efforts
needed to obtain revenue for or enhancement of reputation of the parties.

ARTICLE 2 — PROPOSAL ACTIVITIES

2.1  
During the term of this Agreement, Prime shall use its good faith efforts to
secure prime contracts for the Program, and Sub shall exercise good faith
efforts to assist Prime in achieving this result through its endeavors in the
field of EXHIBITS A, B or C (the “Scope Exhibits”). Any modifications to the
Scope Exhibits shall be in writing signed by both parties.
  2.2  
Sub shall work with and at the direction of Prime using its good faith efforts
to assure an appropriate interface between its work and that of Prime, and will
cooperate in supporting marketing and proposal efforts on the Program as
requested by Prime. Sub will submit to Prime a proposal for the requested work
in accordance with the Scope Exhibits within 5 days of receiving a request for
proposal. As part of any proposal, the Sub shall incorporate any material
pertinent to the work assigned to it, including, but not limited to,
manuscripts, art work, Work Breakdown Structure (WBS), and element cost and/or
pricing data, as appropriate. Such proposal shall contain or be accompanied by
accurate, current and complete pricing information in sufficient detail to
permit costing of the prime contract and negotiation of the subcontract.
However, Sub reserves the right to submit any proprietary pricing information
direct to the Customer rather than to the Prime.
  2.3  
Each party shall bear all costs, risks and liabilities incurred by it arising
out of its performance of this Agreement. The Prime shall be responsible for the
graphic arts, printing, binding, and delivery costs of the proposal. Neither
party shall have any right to any reimbursement, payment or compensation of any
kind from the other during the period up to the award of a prime contract unless
otherwise specifically agreed in writing by the parties.

ARTICLE 3 — AWARD OF CONTRACT

3.1  
For any opportunities covered by the Scope Exhibits, in the event Prime obtains
a prime contract, the Prime shall, subject to any approval required by the
Customer and Article 7, offer a subcontract to the Sub on an exclusive basis for
its portion of the work.
  3.2  
Any subcontract hereunder shall be subject to the mutual agreement of the
parties relative to terms and conditions, including price (including technology
license fees and royalties), specifications, and delivery schedule. Raytheon
acknowledges that the VIASPACE/Arroyo Sciences technology specified in EXHIBIT E
will be subject to technology license fees and royalties. The subcontract also
shall contain clauses required by the applicable U.S. Government procurement
regulations and/ or Prime contract flow downs appropriately tailored for the
Sub.
  3.3  
The parties acknowledge that the Prime may be directed by the Customer to place
some or all of the hardware component portion of the contract that may be
identified as the Sub’s responsibility in the Scope Exhibits to another source,
or direct that such hardware be bid on a competitive basis. The parties agree to
cooperate fully with the Customer in that decision. Under FAR Section 9.603, the
parties agree that they have a qualified partnership that will be proposed as a
“take or leave” proposal to the Customer for certain software development and
software related, on-going engineering and training support tasks (“Software
Tasks”) that are included in the architecture selected by the Customer to be a
part of Phases Two and Three of the contracts as defined in EXHIBIT A, and that
VIASPACE/Arroyo Sciences shall be the sole subcontractor to Raytheon for the
Software Tasks. If the Customer refuses to accept those portions of EXHIBIT A
related to the Software Tasks, Raytheon shall not proceed with the bid.



 

Page 2



--------------------------------------------------------------------------------



 



ARTICLE 4 — INTERFACE WITH THE CUSTOMER

4.1  
The Prime shall be the primary contact with the Customer concerning the Program.
The Sub may have direct contact with the Customer in any discussion about the
Program that is not directly part of a contract between the parties on an
ongoing basis. Once a proposal for a contract is made or awarded, the Sub agrees
that contact related to a proposal or a contract must be pre-discussed and
coordinated by the Prime to ensure coordination of efforts and understanding of
commitments prior to or during such contact.
  4.2  
The Sub shall, as reasonably requested, assure the availability of management
and technical personnel to assist the Prime in discussions and negotiations with
the Customer.
  4.3  
If the Prime should be requested or is presented the opportunity to make
presentations, whether orally or by written communications to the Customer
concerning the Sub’s area of work on the Program, the Sub shall support such
presentations as reasonably requested by the Prime. All written presentations to
the Customer shall bear the logos of both the Prime and the Sub on all power
point presentations and on all written materials reflecting the teaming
agreement.
  4.4  
Prime will provide Sub an opportunity to review the non-cost portion of any
proposals and proposal changes to the Customer before submission and will
provide Sub with copies thereof. In contract reports and proposals submitted to
the Customer which relate to the Sub’s effort hereunder, Prime will identify any
Sub contribution and give Sub appropriate recognition therein.

ARTICLE 5 — PUBLICITY AND NEWS RELEASES
No news release, public announcement, advertisement or publicity concerning this
Agreement shall be released by either party without the prior written approval
of the other party; no news release, public announcement, advertisement or
publicity concerning any proposals, resultant contracts, or any subcontracts
shall be released by the Sub without the prior written approval of the Prime;
any news release, public announcement, advertisement, or publicity released by
the Prime that includes mention of the Sub shall have the prior written approval
of the Sub. All such written approvals shall not be unreasonably withheld. The
parties acknowledge the requirements of both parties to meet any SEC reporting
requirements, and agree to cooperate promptly in approval of any disclosures
required by the SEC.
ARTICLE 6 — PROPRIETARY INFORMATION
Information exchanged in connection with this Agreement shall, except as may
otherwise be provided in Article 7 below or in any subcontract between the
parties resulting from this Agreement, be treated as proprietary information
which is subject to the Proprietary Information Agreement (“PIA”) of
[11/17/2004] between the parties which is attached hereto as Exhibit D;
provided, however, said PIA is hereby amended to permit each party to use the
other party’s proprietary information as necessary in connection with the
performance of this Agreement and to amend the period of protection for
proprietary information under said PIA so that it shall be the longer of the
period specified in the PIA or the period expiring five (5) years after
expiration or termination of this Agreement and any resulting subcontract. In
the event that any provision of this Agreement or of any resulting subcontract
provides that one party shall become the owner of certain Intellectual Property
developed by the other party, then the developing party shall treat such
Intellectual Property as the proprietary information of the other party as if it
originated with, and was disclosed by, such other party.

 

Page 3



--------------------------------------------------------------------------------



 



ARTICLE 7 — INTELLECTUAL PROPERTY

7.1  
For purposes of this Agreement, the term Intellectual Property shall mean
patented and unpatented inventions, mask works, copyrighted works, trade
secrets, know-how and proprietary information. Except as may be otherwise
expressly provided elsewhere in this Agreement or in any resulting subcontract,
each party shall retain title to its own Intellectual Property, including
Intellectual Property possessed independently of the performance of this
Agreement and Intellectual Property subject to Section 7.3 below.
  7.2  
Each party hereto, insofar as it is free to do so without obligation to others,
hereby authorizes the other party to use the authorizing party’s Intellectual
Property solely as necessary for the performance of each party’s respective
obligations under this Agreement. Similarly, and only to the extent that a party
is free to do so without obligation to others, any subcontract between the
parties resulting from this Agreement shall contain appropriate cross licenses
that have been negotiated between the parties so as to enable each such party to
use Intellectual Property of the other party to perform its obligations under
said subcontract and the associated prime contract with the Customer. The
parties agree to negotiate the terms of such cross licenses in good faith. For
the avoidance of doubt, nothing herein shall be construed as preventing a party
from requiring in any resulting subcontract, royalties or other payments
(pursuant to an accepted bid) for the exploitation of a party’s Intellectual
Property.
  7.3  
Subject to any rights of the Customer and except as may otherwise be expressly
provided elsewhere herein or in any resulting subcontract, each party shall
retain title to any Intellectual Property which is developed, authored,
conceived or reduced to practice independently and solely by that party during
the performance of this Agreement. No license, express or implied, shall inure
to the benefit of the other party with respect to any such Intellectual
Property, except as expressly provided herein or in any resulting subcontract
between the parties. Raytheon recognizes the extraordinary contribution due to
the special relationship pre-existing between VIASPACE/Arroyo Sciences, the Jet
Propulsion Lab and Caltech. Raytheon agrees not to pursue any efforts directly
with JPL/Caltech regarding any licenses of technologies related identified in
EXHIBIT A.
  7.4  
Unless expressly provided otherwise elsewhere in this Agreement or in any
subsequent subcontract between the parties resulting from this Agreement, if the
parties jointly make or conceive any invention or jointly create any mask work
or copyrightable material (hereinafter singularly and collectively “Joint IP”),
then such Joint IP shall be owned jointly by the parties unless one of the
parties elects not to participate in such joint ownership. Subject to the
teaming obligations under this Agreement and, except as may otherwise be
expressly provided elsewhere herein or in any resulting subcontract, each owning
party shall be free to use, practice and license non-exclusively such Joint IP
without in any way accounting to the other owning party, except that each owning
party agrees to use reasonable efforts to maintain such Joint IP as confidential
and proprietary in the same manner it treats its own Intellectual Property of
similar character except to the extent that the parties otherwise mutually agree
in connection with seeking to obtain statutory protection such as patent
protection. Procedures for seeking and maintaining statutory protection such as
patents, mask work registrations, or copyrights for Joint IP shall be mutually
agreed in good faith by the owning parties; provided that neither party shall
unreasonably withhold its agreement to seeking such protection. Any party which
does not bear its proportionate share of expenses in securing and maintaining
statutory protection for Joint IP in any particular country or countries shall
surrender its joint ownership under any resulting patents, maskwork
registrations and copyright registrations in such country or countries.

 

Page 4



--------------------------------------------------------------------------------



 



ARTICLE 8 — TERMINATION

8.1  
This Agreement shall terminate and all rights and duties hereunder, except those
in Articles 6, 7, 10, 15, 17 18, 19, and 20, shall cease upon the first to occur
of the following:

  a.  
Official announcement by the Customer that the opportunities described in
Exhibit A have been canceled after the completion of any and all remaining
contract requirements, or that an award will not be made for the opportunities;
    b.  
Award of a prime contract or contracts to a contractor(s) other than the parties
of this agreement for the opportunities described in Exhibit A, if it is
apparent that no further opportunities will be forthcoming;
    c.  
Award of a prime contract to one of the parties of this agreement for the
opportunities described in Exhibit A, whereby

(i) direction by the Customer to utilize a subcontract source other than Sub for
a substantial portion of the EXHIBIT A work.
(ii) failure of Prime and Sub, after negotiation in good faith, to reach
agreement after a reasonable time on the terms of a subcontract offered by the
Prime in accordance with this Agreement, including negotiation of cross licenses
shall cause the Agreement to terminate for that particular proposal/ program;
the agreement shall remain in effect for other opportunities unless it is
terminates under other provisions.

8.2  
This Agreement shall terminate in its entirety, and all rights and duties
hereunder shall cease upon the first to occur of the following:

  a.  
Mutual consent of the parties in writing;
    b.  
Three (3) years after the effective date of this Agreement;
    c.  
The technical capabilities or management of one of the parties changes in a way
that negatively impacts customer performance ratings or the ability and/ or
technical capability to perform the EXHIBIT A, B, or C work in a substantial
way.
    d.  
Either party, in its reasonable judgment, believes that continuing with this
agreement would cause it to be in violation of the laws of any jurisdiction
governing contract performance, and after written notice to and discussion with
the other party, cannot resolve such concerns through good faith negotiations in
a reasonable period of time.
    e.  
In the event that either party files or has filed against it a bankruptcy,
liquidation, insolvency, receivership, or like proceeding and the proceeding is
not dismissed within 30 days of the filing.
    f.  
In the event that either party is in material breach of the terms of this
agreement, and fails to cure such material breach within 30 days after receiving
written notice from the other party describing the alleged breach in reasonable
detail.

8.3  
If this Agreement is terminated, either party shall be free to pursue its
individual technical approach in association with the successful contractor or a
third party for work which is the subject of this Agreement, subject to the
provisions that survive termination.

ARTICLE 9 — EXCLUSIVITY
Because the proposal effort will involve business risks and uncertainties and
necessarily will require the full cooperation and mutual commitment of the
parties and Raytheon and VIASPACE/Arroyo Sciences will work exclusively on the
efforts described in EXHIBIT A and EXHIBIT B. Because of the evolving nature and
lack of clarity for the efforts described in EXHIBIT C, Raytheon and
VIASPACE/Arroyo Sciences will work with each other in a co-operative, yet
non-exclusive basis for those opportunities.

 

Page 5



--------------------------------------------------------------------------------



 



ARTICLE 10 — NOTICES
All notices, certificates, acknowledgments and other reports sent by a party
under this Agreement shall be in writing and shall be deemed properly delivered
when duly mailed by certified mail to the other party at its address as follows,
or to such other address as either party may, by written notice, designate to
the other.

     
RAYTHEON COMPANY
  VIASPACE/Arroyo Sciences
 
   
1010 Production Road, M/S A3-02
  Address 171 N. Altadena Drive
Fort Wayne, IN 46808, USA
  Pasadena, CA 91105
ATTN: Ms. Po Collins, CPCM
  ATTN: Mr. Skip Zeiler
Tel: 260-429-5439
  Tel: 626-768-3365
Fax: 260-429-5165
  Fax: 626-578-9269
E-mail: po_collins@raytheon.com
  E-mail: szeiler@VIASPACE.com

ARTICLE 11 — RELATIONSHIP
This Agreement is not intended by the parties to constitute or create a joint
venture, pooling arrangement, partnership, or formal business organization of
any kind, other than a prime/subcontractor arrangement, and the rights and
obligations of the parties shall be only those expressly set forth herein.
Neither party shall have authority to bind the other except to the extent
expressly authorized herein. The Prime and Sub shall remain as independent
contractors at all times and neither party shall act as an agent for the other.
ARTICLE 12 — ASSIGNMENT
Neither party may assign or transfer its interest hereunder or delegate its
duties without the prior written consent of the other party, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, either party may
freely assign this Agreement to a successor in connection with the sale of all
or substantially all of its assets to which this Agreement relates, or pursuant
to a change of control, including a merger, consolidation or solvent
reorganization. Any purported assignment in violation of this Article 12 shall
be void and of no effect.
ARTICLE 13 — MODIFICATIONS, WAIVERS
This Agreement shall not be amended or modified, nor shall any waiver of any
right hereunder be effective unless set forth in a document executed by duly
authorized representatives of both the Prime and the Sub. The waiver of any
breach of any term, covenant or condition herein contained shall not be deemed
to be a waiver of such term, covenant or condition or any subsequent breach of
the same.
ARTICLE 14 — SEVERABILITY
If any part, term, or provision of this Agreement shall be held void, illegal,
unenforceable, or in conflict with any law of a Federal, State, or local
Government having jurisdiction over this Agreement, the validity of the
remaining portions of provisions shall not be affected thereby. In the event
that any part, term or provision of this Agreement is held void, illegal,
unenforceable, or in conflict with any law of the Federal, State, or local
Government having jurisdiction over this Agreement, the parties agree, to the
extent possible, to include a replacement provision, construed to accomplish its
originally intended effect, that does not violate such law or regulation.

 

Page 6



--------------------------------------------------------------------------------



 



ARTICLE 15 — LIMITATION OF LIABILITY
EXCEPT FOR LIABILITY ARISING FROM A BREACH OF ARTICLES 6 OR 7 (PROPRIETARY
INFORMATION AND INTELLECTUAL PROPERTY), IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL (INCLUDING MULTIPLE OR
PUNITIVE) OR OTHER INDIRECT DAMAGES THAT ARE CLAIMED TO BE INCURRED BY THE OTHER
PARTY WHETHER SUCH CLAIM ARISES UNDER CONTRACT, TORT (INCLUDING STRICT
LIABILITY) OR OTHER THEORY OF LAW.
ARTICLE 16 — TAXES
Each party shall be responsible for its respective present and future taxes,
duties, tariffs, fees, imports, and other charges, including, but not limited
to, income, excise, import, purchase, sales, use, turnover, added value, gross
receipts, gross wages, and similar assessments imposed upon such party by any
taxing authority as a result of the performance of the party’s duties and
responsibilities hereunder.
ARTICLE 17 — CLASSIFIED INFORMATION
To the extent the obligations of the parties involve access to security
information classified U.S. Government “Confidential” or higher, the provisions
of applicable U.S. Government regulations shall apply.
ARTICLE 18 — GOVERNING LAW
This Agreement shall be enforced and interpreted under the laws of the State of
New York, exclusive of the choice of law rules thereof, as if the Agreement were
to be wholly performed within State of New York.
ARTICLE 19 — ARBITRATION

19.1  
Any controversy or claim arising out of or relating to this Agreement, or breach
thereof, which cannot first be settled amicably and satisfactorily between the
parties, shall be settled in New York, New York, by arbitration in the English
language in accordance with the Rules of the American Arbitration Association.
The Appointing Authority shall be the president of the American Arbitration
Association. Judgment upon the award rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof. The Arbitrator(s) award may
include compensatory damages against either party and shall be limited by the
provisions of Article 15. Under no circumstances will the Arbitrator(s) be
authorized to, nor shall they award punitive damages or multiple damages against
either party. The Arbitrators shall have the authority but not the obligation to
award the costs of arbitration and reasonable attorney’s fees to the prevailing
party; however, if the Arbitrators do not award such costs and fees, each party
will be responsible for its costs incurred in arbitration except that the costs
and fees imposed by the Arbitrators for their expenses shall be borne equally by
the parties.

19.2  
Notwithstanding the above, either party may seek injunctive relief in any court
of competent jurisdiction against improper use or disclosure of proprietary
information, or any actual or threatened infringement of a party’s Intellectual
Property.

19.3  
Notwithstanding the above, the parties’ failure in good faith to reach mutual
agreement on the terms and conditions of a subcontract under this Agreement
pursuant to Article 3.2 shall not be considered a controversy or claim subject
to arbitration under this Article.

 

Page 7



--------------------------------------------------------------------------------



 



ARTICLE 20 — TECHNICAL DATA CONTROLLED BY ITAR (INTERNATIONAL TRAFFIC IN ARMS
REGULATIONS) AND EXPORT ADMINISTRATION REGULATIONS (EAR)
Both parties acknowledge that information furnished under this agreement may
contain technical data as defined in the International Traffic In Arms
Regulations (ITAR) at 22 CFR 120.10, or technical data as defined in the Export
Administration Regulations (EAR) at 15 CFR 772. Such technical data may not be
exported, disclosed, or transferred to any foreign person (in the U.S. or
abroad) without first obtaining the proper ITAR or EAR license or other
authorization. Further, the receiving party represents and warrants that if it
engages in the United States in the business of either manufacturing OR
exporting defense articles, or furnishing defense services, as defined at 22 CFR
122, the receiving party is registered with the U.S. State Department. The
receiving party shall presume that all technical information provided under this
agreement is subject to the export control laws of the United States, whether or
not specifically identified or marked as such. (Note: A downloadable copy of the
ITAR is accessible at the DDTC web site at www.pmdtc.org.; an EAR downloadable
copy is accessible at BIS web site at www.bis.doc.gov )
ARTICLE 21 – DOCUMENTATION
This Agreement may be executed in one or more counterparts, including
facsimiles, each of which will be deemed to be a duplicate original, but all of
which, taken together, will be deemed to constitute a single instrument.
Facsimile signatures shall have the same effect as their originals.
ARTICLE 22 — ENTIRE AGREEMENT
This is the entire Agreement between the parties relative to the Program and the
exchange of proprietary information concerning the Program; it supersedes and
replaces any and all previous understandings, commitments or agreements, oral or
written, related to the award of a contract under the Program.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
in duplicate originals by their duly authorized representatives as of the day
and year first above written.

              VIASPACE/ARROYO SCIENCES   RAYTHEON COMPANY
BY:
  /s/ AJ Abdallat   BY:   /s/ M. David Wilkins
 
           
NAME:
  AJ Abdallat   NAME:   M. David Wilkins
TITLE:
  President, Arroyo Sciences   TITLE:   Vice President, NCS Contracts
DATE:
  November 8, 2006   DATE:    

Page 8